Title: To Thomas Jefferson from George Washington, 23 July 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount Vernon July 23d: 1792

The friday after you left this place I received the enclosed dispatches from Governor Chittenden, of the State of Vermont.
If you conceive it to be necessary, under the circumstances which exist, to write again to that Gentleman before he replies to your former letter on the subject in dispute, you will, of course, take such measures thereupon as shall appear proper under a full view of all circumstances. With great esteem & regard I am, Dear Sir Your Obedt. & Affecte Servt

Go: Washington

